DETAILED ACTION

This action is in response to applicant’s amendment filed on 02/21/2022.  Claims 1-20 are still pending in the present application.  This Action is made FINAL. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 9, 10, 13, 15-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG2 Meeting #95bis (IDS document submitted 10/20/2020, hereinafter 3GPP) in view of MA (US 20200275326).
Referring to claim 1, 3GPP discloses a transmission configuration method, applied to a base station (Page 1, Introduction, “to coordinate capabilities between the UE, LTE eNB and NR gNB”,” capabilities might need to be shared (LTE can be used a baseline for at least one set”. Note that each of the LTE eNB and the NR gNB are equivalent to the base station), comprising:
determining that a terminal is allowed to report a transmission capability (Page 3, subtitle: “Need for the UE to update its UE capabilities”, “frequently the UE can change its capabilities, in order to understand how the coordination will work across RATs”. In addition, FIG. 1 on page 12 illustrates the UE sending its capabilities (LTE e.g, 2CA) to the LTE eNB. Here note that the UE sends or reports the UE’s transmission capability. Further, note the Comments section under “QC”: “The UE should be able to notify the change UE capability over time”. Further, see the comments by Nokia: “UE capability reporting”. Thus, the UE reports its changed capability information to the one of the LTE eNB. Note the UE is equivalent to terminal and any of the LTE eNB or NR gNB is equivalent to the base station. Examiner may refer to either one of the LTE eNB or NR gNB to map them to the claimed base station);
generating a first configuration information, the first configuration information characterizing that the terminal is allowed to report the transmission capability when the transmission capability changes (Page. 11 last 3 lines under sub-title “No LTE/NR UE capability coordination across RATS”, page 12, items 1-2. FIG. 1, “NR gNB configures the UE with 2 NR carriers CA”, “LTE eNB configure UE with a single LTE carrier”, ”UE signals LTE capability and NR measurement capability to LTE eNB”, “NR gNB tells UE the specific frequency bands for UE capability signaling optimisation”, “Master and secondary nodes coordinate the configuration”. Also see Page. 12, FIG. 1, step 1, “Capability Enquiry”. In addition, FIG. 1, steps 6 and 7. “DC Configuration NR 2CA”, “DC configuration LTE-single carrier”.  Note that the NR gNB configures UE with 2 NR carriers”. Also see section “4.2 UE capability sets based coordination”, “NR gNB configures UE according to NR UE capability”. Note that both the NR gNB and the LTE eNB configure the UE based on UE’s capability to report its transmission capability); and
sending the first configuration information to the terminal, such that when the transmission capability changes, the terminal obtains the changed transmission capability according to the first configuration information and sends the changed transmission capability to the base station (Page 22, FIG. 2, Step 6, “DC configuration NR”, “DC configuration LTE”. FIG. 4, note that in the last step the NR gNB sends the DC configuration to the UE”. Page 12 under subtitle “4.1.2 Comments”. Note that the UE receives configuration from both the LTE eNB and the NR gNB responsive to the UE transmitting its capability information).
3GPP does not explicitly state that reporting is the reporting of a changed transmission capability when a transmission capability changes
In an analogous art, MA discloses reporting of a changed transmission capability when a transmission capability changes (Par. 95, “When the UE detects that the triggering condition of the dynamic report is met, go to step 3. That is, when the UE detects that initial single transmission/reception capability information reported by the UE has changed, go to step 3”. Par. 96, “Step 3: the UE reports the changed single transmission/reception capability information”. FIG. 2, step 1, and Par. 14, lines 14-16, “dynamically reported single transmission/reception capability change information”. Note the UE detects the change in transmission capability as described in Par. 95 and when that change is detected, it reports the changed transmission capability. This allows the main node or the network to determine that the terminal is allowed to report the changed transmission capability).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the disclosures of 3GPP by incorporating the teachings of MA in the format claimed so a changed capability is transmitted when a change happens, for the purpose of dynamically updating the network of changes. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 2, the combination of 3GPP/MA discloses the method according to claim 1, wherein the determining that a terminal is allowed to report a changed transmission capability when a transmission capability changes comprises: receiving an initial capability reporting information sent by the terminal, the initial capability reporting information comprises an initial transmission capability of the terminal; and determining that the terminal is allowed to report the changed transmission capability when the transmission capability changes according to the initial transmission capability of the terminal (3GPP, FIG. 1 on page 12 illustrates the UE sending its capabilities (LTE e.g, 2CA) to the LTE eNB. Here note that the UE sends or reports the UE’s transmission capability. Further, note under the Comments section under “QC”: “The UE should be able to notify the change UE capability over time”. Further, see the comments: “UE capability reporting”. Note that the terminal sends it capability information that causes the determining that the terminal is allowed to report the changed transmission capability).
Referring to claim 6, the combination of 3GPP/MA discloses the method according to claim 1, further comprising: receiving a capability update reporting information sent by the terminal, the capability update reporting information comprises the changed transmission capability of the terminal (3GPP, FIG. 2 and Page 16, note that in FIG. 2, the second arrow shows the UE sending capabilities to the LTE eNB, thus, the LTE eNB receives it. Page 3, “Need for the UE to update its UE capabilities”, “frequently the UE can change its capabilities, in order to understand how the coordination will work across RATs”. In addition, FIG. 1 on page 12 illustrates the UE sending its capabilities (LTE e.g, 2CA) to the LTE eNB. Here note that the UE sends or reports the UE’s transmission capability); configuring a corresponding transmission link for the terminal according to the changed transmission capability of the terminal (3GPP, Page. 11 last 3 lines under sub-title “No LTE/NR UE capability coordination across RATS”, page 12, items 1-2. FIG. 1, “NR gNB configures the UE with 2 NR carriers CA”, “LTE eNB configure UE with a single LTE carrier”, ”UE signals LTE capability and NR measurement capability to LTE eNB”, “NR gNB tells UE the specific frequency bands for UE capability signaling optimisaction”, “Master and secondary nodes coordinate the configuration”, Also see section “4.2 UE capability sets based coordination”, “NR gNB configures UE according to NR UE capability”. Note that both the NR gNB and the LTE eNB configure the UE based on UE’s capability which corresponds to transmission link for the UE according to its capabilities); and sending an identification information of the corresponding transmission link to the terminal (3GPP, Page 22, FIG. 2, Step 6, “DC configuration NR”, “DC configuration LTE”. Note that in FIG. 2, the last arrow show sending of configuration step from the LTE eNB to the UE. In FIG. 4, note that in the last step the NR gNB sends the DC configuration to the UE”).
Referring to claim 9, 3GPP discloses a transmission configuration method, applied to a terminal (Page. 12, FIG. 1, “Capability Enquiry”. Note that the LTE eNB send the UE the Capabilities Enquiry and authorizing the UE to send it capabilities to LTE eNB), comprising:
receiving a first configuration information sent by a base station, the first configuration information characterizing that the terminal is allowed to report a changed transmission capability when a transmission capability changes (Page. 12, FIG. 1, step 1, “Capability Enquiry”. In addition FIG. 1, steps 6 and 7. “DC Configuration NR 2CA”, “DC configuration LTE-single carrier”.  Note that the NR gNB configures UE with 2 NR carriers”. Further, note that the LTE eNB send the UE the Capabilities Enquiry and authorizing the UE to send it capabilities to LTE eNB. Page. 11 last 3 lines under sub-title “No LTE/NR UE capability coordination across RATS”, page 12, items 1-2. FIG. 1, “NR gNB configures the UE with 2 NR carriers CA”, “LTE eNB configure UE with a single LTE carrier”, ”UE signals LTE capability and NR measurement capability to LTE eNB”, “NR gNB tells UE the specific frequency bands for UE capability signaling optimisation”, “Master and secondary nodes coordinate the configuration”); when the transmission capability changes, acquiring the changed transmission capability of the terminal according to the first configuration information (Page 22, FIG. 2, Step 6, “DC configuration NR”, “DC configuration LTE”. FIG. 4, note that in the last step the NR gNB sends the DC configuration to the UE”. Page 12 under subtitle “4.1.2 Comments”. Note that the UE receives configuration from both the LTE eNB and the NR gNB responsive to the UE transmitting its capability information); and sending the transmission capability of the terminal to the base station, such that the base station configures a corresponding transmission link for the terminal according to the changed transmission capability of the terminal (Page 22, FIG. 2, Step 6, “DC configuration NR”, “DC configuration LTE”. FIG. 4, note that in the last step the NR gNB sends the DC configuration to the UE”. Page 12 under subtitle “4.1.2 Comments”. Note that the UE receives configuration from both the LTE eNB and the NR gNB responsive to the UE transmitting its capability information).
3GPP does not explicitly state that reporting is the reporting of a changed transmission capability 
In an analogous art, MA discloses reporting of a changed transmission capability when a transmission capability changes (Par. 95, “When the UE detects that the triggering condition of the dynamic report is met, go to step 3. That is, when the UE detects that initial single transmission/reception capability information reported by the UE has changed, go to step 3”. Par. 96, “Step 3: the UE reports the changed single transmission/reception capability information”. FIG. 2, step 1, and Par. 14, lines 14-16, “dynamically reported single transmission/reception capability change information”. Note the UE detects the change in transmission capability as described in Par. 95 and when that change is detected, it reports the changed transmission capability. This allows the main node or the network to determine that the terminal is allowed to report the changed transmission capability).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the disclosures of 3GPP by incorporating the teachings of MA in the format claimed so the a changed capability is transmitted when a change happens, for the purpose of dynamically updating the network of changes. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 10, the combination of 3GPP/MA discloses the method according to claim 9, further comprising sending an initial capability reporting information to the base station, the initial capability reporting information comprises an initial transmission capability of the base station (3GPP, FIG. 2, step 3, “Capability Enquiry (can be tunneled)”. FIG. 1 on page 12 illustrates the UE sending its capabilities (LTE e.g, 2CA) to the LTE eNB. Here note that the UE sends or reports the UE’s transmission capability. Further, note under the Comments section under “QC”: “The UE should be able to notify the change UE capability over time”. Further, see the comments: “UE capability reporting”.).
Referring to claim 13, the combination of 3GPP/MA discloses the method according to claim 9, further comprising: receiving an identification information of the corresponding transmission link sent by the base station, the corresponding transmission link is a corresponding transmission link configured by the base station for the terminal according to the changed transmission capability of the terminal (3GPP, Page. 11 last 3 lines under sub-title “No LTE/NR UE capability coordination across RATS”, page 12, items 1-2. FIG. 1, “NR gNB configures the UE with 2 NR carriers CA”, “LTE eNB configure UE with a single LTE carrier”, ”UE signals LTE capability and NR measurement capability to LTE eNB”, “NR gNB tells UE the specific frequency bands for UE capability signaling optimization”, “Master and secondary nodes coordinate the configuration”, Also see section “4.2 UE capability sets based coordination”, “NR gNB configures UE according to NR UE capability”. Note that both the NR gNB and the LTE eNB configure the UE based on UE’s capability which corresponds to transmission link for the UE according to its capabilities); and using the corresponding transmission link to perform data transmission (3GPP, Page 22, FIG. 2, Step 6, “DC configuration NR”, “DC configuration LTE”. Note that in FIG. 2, the last arrow show sending of configuration step from the LTE eNB to the UE. In FIG. 4, note that in the last step the NR gNB sends the DC configuration to the UE).
Referring to claim 15, 3GPP discloses a transmission configuration apparatus, applied to a terminal, comprising: a processor; memory storing instructions for execution by the processor (Page. 12, FIG. 1, “Capability Enquiry”. Page 22, FIG. 2, “DC configuration NR”, “DC configuration LTE” and FIG. 4. Note that in each of the figures (at least FIG. 1, 2, 4), the UE communicates with a LTE eNB and a NR gNB such that the UE transmits its capability information and changes and it receives configurations responsive to such transmission. One skilled in the art would recognize that at UE that communicates with a LTE eNB and with a NR gNB using 5G technologies, must have a memory and processor to execute instruction stored in the memory);
wherein the processor is configured to: receive a first configuration information sent by a base station, the first configuration information characterizing that the terminal is allowed to report a changed transmission capability when a transmission capability changes (Page. 12, FIG. 1, step 1, “Capability Enquiry”. In addition FIG. 1, steps 6 and 7. “DC Configuration NR 2CA”, “DC configuration LTE-single carrier”.  Note that the NR gNB configures UE with 2 NR carriers”. Further, note that the LTE eNB send the UE the Capabilities Enquiry and authorizing the UE to send it capabilities to LTE eNB. Page. 11 last 3 lines under sub-title “No LTE/NR UE capability coordination across RATS”, page 12, items 1-2. FIG. 1, “NR gNB configures the UE with 2 NR carriers CA”, “LTE eNB configure UE with a single LTE carrier”, ”UE signals LTE capability and NR measurement capability to LTE eNB”, “NR gNB tells UE the specific frequency bands for UE capability signaling optimization”, “Master and secondary nodes coordinate the configuration”); acquire the changed transmission capability of the terminal according to the first configuration information when the transmission capability changes (Page 22, FIG. 2, Step 6, “DC configuration NR”, “DC configuration LTE”. FIG. 4, note that in the last step the NR gNB sends the DC configuration to the UE”. Page 12 under subtitle “4.1.2 Comments”. Note that the UE receives configuration from both the LTE eNB and the NR gNB responsive to the UE transmitting its capability information); and
send the changed transmission capability of the terminal to the base station, such that the base station configures a corresponding transmission link for the terminal according to the changed transmission capability of the terminal (Page 22, FIG. 2, Step 6, “DC configuration NR”, “DC configuration LTE”. FIG. 4, note that in the last step the NR gNB sends the DC configuration to the UE”. Page 12 under subtitle “4.1.2 Comments”. Note that the UE receives configuration from both the LTE eNB and the NR gNB responsive to the UE transmitting its capability information).
3GPP does not explicitly state that reporting is the reporting of a changed transmission capability 
In an analogous art, MA discloses reporting of a changed transmission capability when a transmission capability changes (Par. 95, “When the UE detects that the triggering condition of the dynamic report is met, go to step 3. That is, when the UE detects that initial single transmission/reception capability information reported by the UE has changed, go to step 3”. Par. 96, “Step 3: the UE reports the changed single transmission/reception capability information”. FIG. 2, step 1, and Par. 14, lines 14-16, “dynamically reported single transmission/reception capability change information”. Note the UE detects the change in transmission capability as described in Par. 95 and when that change is detected, it reports the changed transmission capability. This allows the main node or the network to determine that the terminal is allowed to report the changed transmission capability).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the disclosures of 3GPP by incorporating the teachings of MA in the format claimed so the a changed capability is transmitted when a change happens, for the purpose of dynamically updating the network of changes. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 16, the combination of 3GPP/MA discloses the transmission configuration apparatus according to claim 15, wherein the processor is further configured to: send an initial capability reporting information to the base station, the initial capability reporting information comprises an initial transmission capability of the base station; wherein the initial transmission capability of the terminal comprises at least one of all frequency band combinations and channel combinations that the terminal is capable of supporting without generating intermodulation interference (3GPP, FIG. 2, step 3, “Capability Enquiry (can be tunneled)”. FIG. 1 on page 12 illustrates the UE sending its capabilities (LTE e.g, 2CA) to the LTE eNB. Here note that the UE sends or reports the UE’s transmission capability. Further, note under the Comments section under “QC”: “The UE should be able to notify the change UE capability over time”. Further, see the comments: “UE capability reporting”).
Referring to claim 18, the combination of 3GPP/MA discloses the transmission configuration apparatus according to claim 15, wherein the processor is further configured to: receive an identification information of the corresponding transmission link sent by the base station, the corresponding transmission link is a corresponding transmission link configured by the base station for the terminal according to the changed transmission capability of the terminal; use the corresponding transmission link to perform data transmission (3GPP, Page. 11 last 3 lines under sub-title “No LTE/NR UE capability coordination across RATS”, page 12, items 1-2. FIG. 1, “NR gNB configures the UE with 2 NR carriers CA”, “LTE eNB configure UE with a single LTE carrier”, ”UE signals LTE capability and NR measurement capability to LTE eNB”, “NR gNB tells UE the specific frequency bands for UE capability signaling optimisaction”, “Master and secondary nodes coordinate the configuration”, Also see section “4.2 UE capability sets based coordination”, “NR gNB configures UE according to NR UE capability”. Note that both the NR gNB and the LTE eNB configure the UE based on UE’s capability which corresponds to transmission link for the UE according to its capabilities. Also see Page 22, FIG. 2, Step 6, “DC configuration NR”, “DC configuration LTE”. Note that in FIG. 2, the last arrow show sending of configuration step from the LTE eNB to the UE. In FIG. 4, note that in the last step the NR gNB sends the DC configuration to the UE).
Referring to claim 20, the combination of 3GPP/MA discloses the communication system implementing the transmission configuration method according to claim 1, comprising the base station and the terminal (3GPP, see FIG. 1, page 12), wherein the terminal is configured to: report the changed transmission capability, with permission of the base station, without updating transmission capability information of the terminal by detaching or reattaching (3GPP, Page. 12, FIG.1, step 1-5, and FIG. 4. Also see MA, Par. 95, “When the UE detects that the triggering condition of the dynamic report is met, go to step 3. That is, when the UE detects that initial single transmission/reception capability information reported by the UE has changed, go to step 3”. Par. 96, “Step 3: the UE reports the changed single transmission/reception capability information”. FIG. 2, step 1, and Par. 14, lines 14-16, “dynamically reported single transmission/reception capability change information”. Note the UE detects the change in transmission capability as described in Par. 95 and when that change is detected, it reports the changed transmission capability. This allows the main node or the network to determine that the terminal is allowed to report the changed transmission capability ), thereby meeting individual needs of the terminal for dynamically reporting the changed transmission capability without affecting service performance and user experience of the terminal; receive the first configuration information sent by the base station; when the transmission capability changes, acquire the changed transmission capability of the terminal according to the first configuration information (3GPP, Page. 12, FIG. 1, step 1, “Capability Enquiry”. In addition FIG. 1, steps 6 and 7. “DC Configuration NR 2CA”, “DC configuration LTE-single carrier”.  Note that the NR gNB configures UE with 2 NR carrriers”. Further, note that the LTE eNB send the UE the Capabilities Enquiry and authorizing the UE to send it capabilities to LTE eNB. Page. 11 last 3 lines under sub-title “No LTE/NR UE capability coordination across RATS”, page 12, items 1-2. FIG. 1, “NR gNB configures the UE with 2 NR carriers CA”, “LTE eNB configure UE with a single LTE carrier”, ”UE signals LTE capability and NR measurement capability to LTE eNB”, “NR gNB tells UE the specific frequency bands for UE capability signaling optimisation”, “Master and secondary nodes coordinate the configuration”); and send the changed transmission capability of the terminal to the base station; wherein the base station is configured to configure a corresponding transmission link for the terminal according to the changed transmission capability of the terminal, thereby improving data transmission quality and improving transmission resource utilization (3GPP, Page 22, FIG. 2, Step 6, “DC configuration NR”, “DC configuration LTE”. FIG. 4, note that in the last step the NR gNB sends the DC configuration to the UE”. Page 12 under subtitle “4.1.2 Comments”. Note that the UE receives configuration from both the LTE eNB and the NR gNB responsive to the UE transmitting its capability information).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the disclosures of 3GPP by incorporating the teachings of MA in the format claimed so the a changed capability is transmitted when a change happens, for the purpose of dynamically updating the network of changes. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over IDS document submitted 10/20/2020, 3GPP TSG-RAN WG2 Meeting #95bis (hereinafter 3GPP) in view of MA (US 20200275326) and further in view of Siomina (US 20140106774).
Referring to claim 3, the combination of 3GPP/MA discloses the method according to claim 2, but is silent on wherein the initial transmission capability of the terminal comprises at least one of all frequency band combinations and channel combinations that the terminal is configured to support without generating intermodulation interference.
	In an analogous art, Siomina discloses transmission capability of a terminal comprises at least one of all frequency band combinations and channel combinations that the terminal is configured to support without generating intermodulation interference (Par. 216, “The obtained capability information may indicate whether the UE supports multi-cluster transmission or not. The obtained information related to the UE multi-cluster transmission capability information may also comprise of additional information”, Par.217, “number of clusters per carrier, maximum size, e.g. resource blocks, of each cluster”. Par. 219, “whether it is applicable to all frequency bands or only to specific frequency bands or band combinations”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Siomina in the format claimed so that the frequency bands that the terminal supports are identified, for the purpose of allocating resources according to capability information. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 11, the combination of 3GPP/MA discloses the method according to claim 10
The combination is silent on wherein the initial transmission capability of the terminal comprises at least one of all frequency band combinations and channel combinations that the terminal is capable of supporting without generating intermodulation interference.
In an analogous art, Siomina discloses transmission capability of a terminal comprises at least one of all frequency band combinations and channel combinations that the terminal is configured to support without generating intermodulation interference (Par. 216, “The obtained capability information may indicate whether the UE supports multi-cluster transmission or not. The obtained information related to the UE multi-cluster transmission capability information may also comprise of additional information”, Par.217, “number of clusters per carrier, maximum size, e.g. resource blocks, of each cluster”. Par. 219, “whether it is applicable to all frequency bands or only to specific frequency bands or band combinations”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Siomina in the format claimed so that the frequency bands that the terminal supports are identified, for the purpose of allocating resources according to capability information. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claims 4, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over IDS document submitted 10/20/2020, 3GPP TSG-RAN WG2 Meeting #95bis (hereinafter 3GPP) in view of MA (US 20200275326) and further in view of HE (US 20190182883).
Referring to claim 4, the combination of 3GPP/MA discloses the method according to claim 1, but is not relied on for: wherein the sending the first configuration information to the terminal comprises: adding the first configuration information to a wireless resource control RRC signaling; and sending the RRC signaling with the first configuration information to the terminal, such that the terminal obtains the first configuration information from the RRC signaling.
In an analogous art, HE discloses wherein the sending the first configuration information to the terminal comprises: adding the first configuration information to a wireless resource control RRC signaling; and sending the RRC signaling with the first configuration information to the terminal, such that the terminal obtains the first configuration information from the RRC signaling (Par. 191, “the UE obtains the MCG configuration information and the SCG configuration information from the RRC message transmitted by the MeNB,”, “the UE obtains the MCG configuration information from the RRC message transmitted by the MeNB, and the SCG configuration information from the RRC message transmitted by the SeNB, then the UE will reconfigure the MCG and the SCG respectively ”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of HE in the format claimed so that the configuration information is sent in an RRC signaling message, for the purpose of using a more suitable control signaling and thus using communication resource efficiently. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 12, the combination of 3GPP/MA discloses the method according to claim 9. 
The combination is not relied on for sending the changed transmission capability of the terminal to the base station comprises: adding the changed transmission capability of the terminal to a capability update reporting information; and sending the capability update reporting information with the changed transmission capability of the terminal to the base station, such that the base station obtains the changed transmission capability of the terminal from the capability update reporting information.
In an analogous art, HE discloses wherein the sending the first configuration information to the terminal comprises: adding the first configuration information to a wireless resource control RRC signaling; and sending the RRC signaling with the first configuration information to the terminal, such that the terminal obtains the first configuration information from the RRC signaling (Par. 191, “the UE obtains the MCG configuration information and the SCG configuration information from the RRC message transmitted by the MeNB,”, “the UE obtains the MCG configuration information from the RRC message transmitted by the MeNB, and the SCG configuration information from the RRC message transmitted by the SeNB, then the UE will reconfigure the MCG and the SCG respectively ”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of HE in the format claimed so that the configuration information is sent in an RRC signaling message, for the purpose of using a more suitable control signaling and thus using communication resource efficiently. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 17, the combination of 3GPP/MA discloses the transmission configuration apparatus according to claim 15, but it not relied on for wherein the processor is configured to send the changed transmission capability of the terminal to the base station comprises: add the changed transmission capability of the terminal to a capability update reporting information; and send the capability update reporting information with the changed transmission capability of the terminal to the base station, such that the base station obtains the changed transmission capability of the terminal from the capability update reporting information.
In an analogous art, HE discloses wherein the sending the first configuration information to the terminal comprises: adding the first configuration information to a wireless resource control RRC signaling; and sending the RRC signaling with the first configuration information to the terminal, such that the terminal obtains the first configuration information from the RRC signaling (Par. 191, “the UE obtains the MCG configuration information and the SCG configuration information from the RRC message transmitted by the MeNB,”, “the UE obtains the MCG configuration information from the RRC message transmitted by the MeNB, and the SCG configuration information from the RRC message transmitted by the SeNB, then the UE will reconfigure the MCG and the SCG respectively ”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of HE in the format claimed so that the configuration information is sent in an RRC signaling message, for the purpose of using a more suitable control signaling and thus using communication resource efficiently. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over IDS document submitted 10/20/2020, 3GPP TSG-RAN WG2 Meeting #95bis (hereinafter 3GPP) in view of MA (US 20200275326) and further in view of Zhu (US 20150079981).
Referring to claim 5, the combination of 3GPP/MA discloses the method according to claim 1, but is not relied on for disclosing: wherein the sending the first configuration information to the terminal comprises adding the first configuration information to a terminal auxiliary information signaling; and sending the terminal auxiliary information signaling with the first configuration information to the terminal, such that the terminal obtains the first configuration information from the terminal auxiliary information signaling.
In an analogous art, Zhu discloses adding the first configuration information to a terminal auxiliary information signaling; and sending the terminal auxiliary information signaling with the first configuration information to the terminal, such that the terminal obtains the first configuration information from the terminal auxiliary information signaling (Par. 173, “send a signaling of the auxiliary information . . . to the base station, to notify the base station that the UE has the interference elimination capability”. Claim 45, “send a signaling of the auxiliary information required by requesting to perform the interference elimination operation to the base station, to notify the base station that the UE has the interference elimination capability”. Note the Zhu teaches sending a capability of UE along as a signaling of type auxiliary information).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Zhu in the format claimed so that the capability information is sent along with other data, for the purpose of fitting multiple information in one bunch and thus using communication resource efficiently. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Allowable Subject Matter

Claims 7, 8, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the examiner’s statement of reasons for allowance:
The prior art fails to disclose or suggest the limitations “wherein the sending the identification information of the corresponding transmission link to the terminal comprises adding the identification information of the corresponding transmission link to a wireless resource configuration information; and sending the wireless resource configuration information with the identification information of the corresponding transmission link to the terminal, such that the terminal obtains the identification information of the corresponding transmission link from the wireless resource configuration information”, as in claim 7 along with the limitations of the intermediate and base claims.
Further, the prior art fails to disclose or suggest the limitations, “determining that the terminal is not allowed to report the changed transmission capability when the transmission capability changes; generating a second configuration information, the second configuration information is used to characterize that the terminal is not allowed to report the changed transmission capability when the transmission capability changes; and sending the second configuration information to the terminal, such that when the transmission capability changes, the terminal does not report the changed transmission
capability according to the second configuration information” as in claim 8 along with the limitations of the intermediate and base claims.
 	Further, the prior art fails to disclose or suggest the limitations, “receiving a second configuration information sent by the base station, the second configuration information is used to characterize that the terminal is not allowed to report the changed transmission capability when the transmission capability changes; and not reporting the changed transmission capability according to the second configuration information when the transmission capability changes, and continuing to perform data transmission by using a transmission link configured by the base station” as in claim 14 along with the limitations of the intermediate and base claims.
 	Further, the prior art fails to disclose or suggest the limitations, “receive a second configuration information sent by the base station, the second configuration information is used to characterize that the terminal is not allowed to report the changed transmission capability when the transmission capability changes” as in claim 19 along with the limitations of the intermediate and base claims.

Response to Arguments
Applicant’s arguments submitted 02/21/2022 have been fully considered but are they are not persuasive.
The first two pages of the arguments summarizes the status of claims and a description of the claimed invention. Actual arguments start on page 3.

On page 3 of the Remarks applicant argues the following:
3GPP and MA fail to disclose, teach or suggest at least the “generating a first configuration information, the first configuration information characterizing that the terminal is allowed to report the changed transmission capability when the transmission capability changes; sending the first configuration information to the terminal, such that when the transmission capability changes, the terminal obtains the changed transmission capability according to the first configuration information and sends the changed transmission capability to the base station”.

Examiner Response:
Examiner respectively disagrees with the above arguments and asserts that during patent examination, the claims are given the broadest reasonable interpretation. See MPEP   § 2111 - § 2116.01 for case law pertinent to claim analysis. A prima facie case of unpatentability is established when the information compels a conclusion that a claim is unpatentable under the preponderance of evidence, burden-of-proof standard, giving each term in the claim its broadest reasonable construction, and before any consideration is given to evidence which may be submitted in an attempt to establish a contrary conclusion of patentability. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The limitation “generating a first configuration information, the first configuration information characterizing that the terminal is allowed to report the changed transmission capability when the transmission capability changes; sending the first configuration information to the terminal, such that when the transmission capability changes, the terminal obtains the changed transmission capability according to the first configuration information and sends the changed transmission capability to the base station” is rejected by both 3GPP and part by MA as a combination.

3GPP discloses that ”UE signals LTE capability and NR measurement capability to LTE eNB”. Thus, the UE generates its LTE capability and NR measurement first before signaling them to the LTE eNB. Signaling the capability information to the eNB is equivalent to sending it.
Further, the “LTE capability and NR measurement capability” information of the UE is equivalent to the first configuration information characterizing that the terminal is allowed to report. Further, 3GPPalso sends the first configuration information which characterizes the terminal is allowed to report the capability. See the rejection for the specific pages e.g., see 3GPP Page. 11 last 3 lines under sub-title “No LTE/NR UE capability coordination across RATS”, page 12, items 1-2. FIG. 1, “NR gNB configures the UE with 2 NR carriers CA”, “LTE eNB configure UE with a single LTE carrier”, ”UE signals LTE capability and NR measurement capability to LTE eNB”, “NR gNB tells UE the specific frequency bands for UE capability signaling optimisation”, “Master and secondary nodes coordinate the configuration”. 
With regards to reporting being as reporting of “the changed transmission capability when the transmission capability changes”, examiner asserts that  the 3GPP document describes the “UE capability update based on coordination”. Further note see page 1 of 3GPP which describes the following:

    PNG
    media_image1.png
    225
    727
    media_image1.png
    Greyscale

Further on page 3,  subtitle “Need for the UE to update its UE capabilities” describes: “It is important to understand how frequently the UE can change its capabilities, in order to understand how the coordination will work across RATS”.
Further on page 3, in the comments table, the first comments by QC states the following:
“The UE should be able notify the change of  UE capabilities over time”. 
At least based on description of subtitle Need for the UE to update its UE capabilities, one skilled in the art would recognize that the reporting would be the reporting of “the changed transmission capability when the transmission capability changes”. 
	Further note that the reporting of the changed transmission capability when the transmission capability changes is based on coordination across RATs.  One skilled in the art would recognize that when a UE moves from one RAT (Radio Access Technology) to another RAT, the geographic coordinates change. Thus, the change of capability is based on the coordinate change based on movement across RATs or networks. 
	Further on page 4, the comments under ITRI states the following:
	“UE capability may need to be updated  … when the UE turns on/off a RAT or may be impacted by HW/SW implementation. “
	Note here also that need to update capability is the updating of changed capability when the change happens based on UE turning off/on capability of one type based on location of a certain RAT or moving across RATs
	Therefore, at least based on these few pages of 3GPP document, one skilled in the art would recognize that 3GPP describes the claimed features of “generating a first configuration information, the first configuration information characterizing that the terminal is allowed to report the changed transmission capability when the transmission capability changes; sending the first configuration information to the terminal, such that when the transmission capability changes, the terminal obtains the changed transmission capability according to the first configuration information and sends the changed transmission capability to the base station”.


Applicant further argues the following:

Although on page 12, FIG. 1 of 3GPP discloses Capability Enquiry, NR gNR configures UE according to NR UE capability (NR configures 2 NR carriers for UE), it fails to disclose that the NR carrier is used to characterize the transmission capability that allows the terminal to report the changed transmission capability when the transmission capability changes. That is, 3GPP is fails to disclose “generating a first configuration information, the first configuration information characterizing that the terminal is allowed to report the changed transmission capability when the transmission capability changes”.
3GPP which include 43 pages of descriptions of updating of UE capabilities when the capabilities change.  

Examiner Response:
Examiner respectively disagrees with the above arguments, particularly, with the applicant’s interpretation of 3GPP. Applicant’s interpretation of 3GPP based on a small portion of page 12 only and excluding important features of 3GPP on the remainder 43 page of the 3GPP is not persuasive. Particularly, it is noted that the 3GPP document includes 43 pages of UE capability updates and sending the updates to the network when the change happens (capability changed). 
Further, applicant has cherry picked bits and pieces from the reference that examiner has not relied upon in the rejection and has mischaracterized the 3GPP reference and the rejection while excluding parts of the prior art essential to the full appreciation of what the prior art suggests to one of ordinary skill in the art. Applicant needs to consider the entire prior art references to the fullest. 
One skilled in the art would recognize that the 3GPP document describes the “UE capability update based on coordination”. Here, one skilled in the art would recognize that the “UE capability update” represents a change in the UE capability and the update happens when the UE capability is changed. 
Further on page 3,  subtitle “Need for the UE to update its UE capabilities” describes: “It is important to understand how frequently the UE can change its capabilities, in order to understand how the coordination will work across RATS”.  Here also, one skilled in the art would recognize that the UE changes it capabilities across RATs and reports the updates or changed capabilities after the change. Further on page 3, in the comments table, the first comments by QC states the following: “The UE should be able notify the change of  UE capabilities over time”.  At least based on description of subtitle Need for the UE to update its UE capabilities, one skilled in the art would recognize that the reporting would be the reporting of “the changed transmission capability when the transmission capability changes”. 
	Further note that the reporting of the changed transmission capability when the transmission capability changes is based on coordination across RATs.  One skilled in the art would recognize that when a UE moves from one RAT (Radio Access Technology) to another RAT, the geographic coordinates change. Thus, the change of capability is based on the coordinate change based on movement across RATs or networks. 
	Further on page 4, the comments under ITRI states the following:
	“UE capability may need to be updated  … when the UE turns on/off a RAT or may be impacted by HW/SW implementation. “ Note here also that need to update capability is the updating of changed capability when the change happens based on UE turning off/on capability of one type based on location of a certain RAT or moving across RATs
	Therefore, at least based on these few pages of 3GPP document, one skilled in the art would recognize that 3GPP describes the claimed features of generating a first configuration information, the first configuration information characterizing that the terminal is allowed to report the changed transmission capability when the transmission capability changes; sending the first configuration information to the terminal, such that when the transmission capability changes, the terminal obtains the changed transmission capability according to the first configuration information and sends the changed transmission capability to the base station.
	Applicant further argues the following:

MA fails to cure the deficiencies of 3GPP. Specifically, referring to the paragraphs [0092]-[0096] of the specification in MA, which records “[0092] Step 1: the UE transmits the 1 TX capability information to the RAN node... [0093] Step 2: after receiving the 1TX capability information of the UE, the RAN node configures the DTX pattern for the UE and transmits the DTX pattern to the UE to reconfigure the RRC connection of the UE. [0094] After receiving the DTX pattern, the UE can perform single frequency information interaction with the RAN node according to the DTX pattern, so that the RAN node can provide the VE with corresponding services based on the DTX pattern. [0095] When the UE detects that the triggering condition of the dynamic report is met, go to step 3. That is, when the UE defects UE defects that initial single transmission/reception capability information reported by the UE has changed, go to step 3. [0096] Step 3: the UE reports the changed single transmission/reception capability information in the initial single transmission reception capability information to the RAN node; the UE reports the single transmission/reception capability change information to the RAN node, and contents of the single transmission/reception capability information that has not changed may not need to be reported”. It is apparent from paragraph [0095] of MA that the UE itself detects that the triggering condition of the dynamic report (the first configuration information in this application), rather than receiving the trigger condition from the base station or the RAN Node. In the present application, the first configuration information is sent to the terminal, that is, the terminal receives a first configuration information to send the changed transmission capability to the base station. Therefore, MA fails to disclose, teach or suggest “generating a first configuration information and sending the first configuration information to the terminal, such that when the transmission capability changes, the terminal obtains the changed transmission capability according to the first configuration information and sends the changed transmission capability to the base station”. In other words, if the RAN node were equated to the base station, and the UE were equated to the terminal, MA still does not involve “generating a first configuration information by the RAN Node, and sending the first configuration information to the UE, such that when the when the transmission capability changes, the UE obtains the changed transmission capability according to the first configuration information and sends the changed transmission capability to the RAN Node”. Additionally, in MA, the UE needs to send the 1TX capability information to the RAN Node first, after receiving the 1TX capability information of the UE, the RAN Node configures a DTX pattern for the UE, and then reports the single transmission/reception capability change information to the RAN Node, which is different from the transmission configuration method of the present application, and is more complicated than the method of the present application.

Examiner Response:
The examiner respectfully disagrees with the above arguments and asserts that applicant is attacking reference MA individually.  MPEP section 2145 section IV under “ARGUING AGAINST REFERENCES INDIVIDUALLY” states that “one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.” In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	As explained above, 3GPP discloses generating a first configuration information, the first configuration information characterizing that the terminal is allowed to report the transmission capability when the transmission capability changes, and sending the first configuration information to the terminal, such that when the transmission capability changes, the terminal obtains the changed transmission capability according to the first configuration information and sends the changed transmission capability to the base station (see the rejection and examiner responses above). MA is relied in the rejection for confirming that reporting of a changed transmission capability when a transmission capability changes. 

Applicant has cherry picked bits and pieces from the reference MA that examiner has not relied upon in the rejection and has mischaracterized the MA reference while excluding parts of the prior art essential to the full appreciation of what the prior art suggests to one of ordinary skill in the art. Applicant needs to consider the entire prior art references to the fullest. 
Once again it is emphasized that the 3GPP discloses the features of the claimed invention. One skilled in the art would recognize that the 3GPP document describes the “UE capability update based on coordination”, which characterized the “UE capability update” to represent a change in the UE capability and the update happens when the UE capability is changed. Further on page 3,  subtitle “Need for the UE to update its UE capabilities” describes: “It is important to understand how frequently the UE can change its capabilities, in order to understand how the coordination will work across RATS”. 
Here also, one skilled in the art would recognize that the UE changes it capabilities across RATs and reports the updates or changed capabilities after the change.
Further on page 3, in the comments table, the first comments by QC states the following:
“The UE should be able notify the change of  UE capabilities over time”. 
At least based on description of subtitle Need for the UE to update its UE capabilities, one skilled in the art would recognize that the reporting would be the reporting of “the changed transmission capability when the transmission capability changes”. 
	Further note that the reporting of the changed transmission capability when the transmission capability changes is based on coordination across RATs.  One skilled in the art would recognize that when a UE moves from one RAT (Radio Access Technology) to another RAT, the geographic coordinates change. Thus, the change of capability is based on the coordinate change based on movement across RATs or networks. 
	Further on page 4, the comments under ITRI states the following: “UE capability may need to be updated  … when the UE turns on/off a RAT or may be impacted by HW/SW implementation. “ Note here also that need to update capability is the updating of changed capability when the change happens based on UE turning off/on capability of one type based on location of a certain RAT or moving across RATs
	Therefore, at least based on these few pages of 3GPP document, one skilled in the art would recognize that 3GPP describes the claimed features of  generating a first configuration information, the first configuration information characterizing that the terminal is allowed to report the changed transmission capability when the transmission capability changes; sending the first configuration information to the terminal, such that when the transmission capability changes, the terminal obtains the changed transmission capability according to the first configuration information and sends the changed transmission capability to the base station”.

Further, applicant’s arguments do not take into account what the collective teachings of the prior art would have suggested to one of ordinary skill in the art. As the Court stated in re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981): 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary references; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. 
Examiner asserts that based on the facts evidenced in the applied references and knowledge of the one the ordinary skill in the art, one skilled in the art would have recognized (1) all the claims elements were found in the prior art, although not necessarily in the same reference, (2) one of the ordinary skill in the art would have combined the findings in the format claimed, and in combination, each element merely performs the same function as it does separately and (3) one of the ordinary skill in the art would have recognized that the results of the combination were predictable.  

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

/FRED A CASCA/              Primary Examiner, Art Unit 2644